AGREEMENT FOR THE CONTRIBUTION OF
LIMITED LIABILITY COMPANY INTERESTS

THIS AGREEMENT FOR THE CONTRIBUTION OF LIMITED LIABILITY COMPANY INTERESTS (this
“Agreement”) dated as of October 10, 2006, is entered into between Inland Real
Estate Corporation, a Maryland corporation (“IREC”), Inland Venture Corporation,
a Delaware corporation (“IVC”) and IRC-IREX Venture, L.L.C., a Delaware limited
liability company (“ the JV”).

RECITALS

WHEREAS, IREC is the sole member and the manager of Inland Honey Creek, L.L.C.,
a Delaware limited liability company, (the “Company”), which Company holds title
to a certain parcel of real property which is known as the Honey Creek Shopping
Center in Terre Haute, Indiana (the “Property”); and

WHEREAS, IREC intends to assign its interest in the Company to IVC by executing
an Assignment of Membership Interests in the form of Exhibit A attached hereto;

WHEREAS, IVC and Inland Real Estate Exchange Corporation (“IREX”) have entered
into that certain Operating Agreement, dated as of September 5, 2006 (the
“Operating Agreement”), pursuant to which IVC and IREX own 50% of the Percentage
Interests (as defined in the Operating Agreement) of the JV;

WHEREAS, in accordance with the terms of the Operating Agreement, IREX has
agreed the JV should acquire the Company from IVC pursuant to an assignment and
transfer to be made by IVC to the JV of all of IVC’s right, title and interest
in and to its membership interests in the Company, subject to the terms and
conditions set forth in this Agreement; and

WHEREAS, all capitalized terms used herein without definition shall have the
same meanings ascribed to them in the Operating Agreement.

NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement, the parties agree as follows:

1.

IREC’s Assignment.  

IREC hereby transfers, assigns and conveys to IVC all of its right, title and
interest in and to its membership interests in the Company, including all right,
title and interest in and to profits, distributions and capital of the Company
(the “Company Interests”).

2.

Acceptance.  IVC hereby accepts the foregoing assignment of the Company
Interests, subject to the terms and conditions set forth in this Agreement which
hereinafter is referred to as the “First Closing”.

3.

IVC’s Assignment.  IVC hereby transfers, assigns and conveys to the JV all of
its right, title and interest in and to its membership interests in the Company,
including all right, title and interest in and to profits, distributions and
capital of the Company (the “Company Interests”).

4.

Acceptance.  The JV hereby accepts the foregoing assignment of the Company
Interests, subject to the terms and conditions set forth in the Agreement which
hereinafter is referred to as the “Second Closing”.

5.

Closing Date.  The effective date of the transactions contemplated hereby (i.e.
both the First Closing and the Second Closing ) shall be as of the date hereof
(the “Closing” or the “Closing Date”).

6.

Warranties and Representations.  IVC and JV hereby warrant, represent and
covenant to IREC that they have all requisite power and authority to enter into
this Agreement and to carry out and perform the terms and provisions of this
Agreement.

7.

IREC Warranties and Representations.  IREC hereby warrants, represents and
covenants to IVC and the JV that:

(a)

IREC has all requisite corporate power and authority to enter into this
Agreement and to carry out and perform the terms and provisions of this
Agreement.

(b)

The Company is duly organized, validly existing and in good standing under the
laws of the State of Delaware.  IREC is and has always been the sole member of
the Company.  True and correct copies of the Certificates of Formation and the
Limited Liability Company Agreements of the Company, as amended, have been
provided by IREC to IVC and to the JV.  The Certificate of Formation and the
Limited Liability Company Agreement, as amended, are the only agreements entered
into by IREC with respect to the formation of the Companys and IREC’s ownership
of the Company Interests.

(c)

IREC is the legal and equitable owner of the Company Interests, and it holds the
Company Interests free and clear of any claims, liens, mortgages, pledges,
charges, security interests or encumbrances except as expressly set forth
herein.  There are no options, warrants or other agreements outstanding with any
third parties with respect to the sale, assignment or transfer of the Company
Interests.

(d)

The Company’s assets consist solely of the Property and other assets, both
tangible and intangible, derived solely from the ownership and operation of the
Property.  The Company has no liabilities or obligations to any person, entity,
or member, except for liabilities or obligations that arise or result from the
ownership and operation of the Property.

(e)

There are no lawsuits, claims or proceedings pending or threatened against IREC
that would have an effect on IREC’s title or ownership of the Company Interests
or IREC’s ability to convey the Company Interests.

(f)

The Company acquired the Property on January 11, 2006 (the “Acquisition Date”).
 No material change has occurred with respect to the Property since the
Acquisition Date which would diminish the value of the Property.

8.

Conditions Precedent to the Closing.  The obligation of IVC and the JV to
consummate this Agreement is subject to and conditioned on the satisfaction, at
or prior to the Closing, of all of the terms and conditions of this Agreement to
be complied with and performed by IREC at or prior to the Closing.  The
obligation of IREC to consummate this Agreement is subject to and conditioned on
the satisfaction, at or prior to the Closing, of all of the terms and conditions
of this Agreement to be complied with and performed by IVC and the JV at or
prior to the Closing .

9.

IREC’s Obligations at First Closing.  At the First Closing, IREC shall deliver
the following:

(a)

The Assignment of Membership Interest in the form of EXHIBIT A executed by IREC
to IVC.

(b)

All such other instruments reasonably necessary to enable IREC to transfer the
Company Interests to IVC.

10.

IVC’s Obligations at First and Second Closing.  At the Closing, IVC shall
deliver the following:

(a)

The Assignment of Membership Interests from IREC to IVC in the form attached
hereto as Exhibit A executed by IVC (i.e. First Closing);

(b)

The Assignment of Membership Interests from IVC to the JV in the form attached
hereto as Exhibit B executed by IVC (i.e. Second Closing);

(c)

An original Note in the form attached hereto as Exhibit C in the amount of
$10,489,064.00 made payable to IREC and executed by IVC shall be delivered to
IREC (First Closing).

(d)

All such other instruments reasonably necessary to enable IVC to transfer the
Company Interests to the JV.

11.

JV’s Obligations at Second Closing.  At the Second Closing, the JV shall deliver
to IVC the following:

(a)

The Assignment of Membership Interests to the JV executed by the JV in the form
attached hereto as Exhibit B.

(b)

A Note executed by IREX in the amount of $10,489,064.40 in the form attached
hereto as Exhibit D made payable to IVC.

(c)

All such other instruments reasonably necessary to enable JV to acquire the
Company Interests from IVC.

12.

IREC Indemnification.  IREC shall indemnify, defend and hold harmless IVC and
the JV against any losses, claims, costs, expenses, damages, demands or
liabilities to which IVC or the JV may become subject in connection with: (i)
any breach by IREC of its covenants under this Agreement and any document
executed or delivered in connection herewith; (ii) the material inaccuracy or
untruth by IREC of any representation or warranty made to IVC and the JV in this
Agreement, or (iii) any matter arising out of or incidental to any act performed
or omitted to be performed by IREC or the Company or any other action or
occurrence relating to the Company’ business or affairs or otherwise in
connection with the Property which arose or accrued prior to the date of this
Agreement, except to the extent related to any of the Assumed Liabilities as
defined in Section 11.

13.

Assumed Liabilities.  As of the Second Closing, it is the intent of the parties
 that the JV, as the sole member of the Company, shall assume, and agrees to
discharge and perform as and when due, the following liabilities and obligations
of IREC relating to the Property (collectively, the “Assumed Liabilities”): (a)
that certain indebtedness related to the Property (including principal and
interest payments and fees accruing after the applicable Closing Date), and all
obligations related thereto of IREC pursuant the terms of that certain Mortgage
and Security Agreement, dated as of June 29, 2006, securing a Note in the
original principal amount of $16,000,000.00 and the loan documents and
agreements applicable thereto, issued to Bear Stearns Commercial Mortgage, Inc.,
the lender and (b) expenses related to the Property as of the Closing Date to
the extent incurred in the ordinary course of business accruing after the Second
Closing Date.

14.

Tax Matters.  The Company is a single member limited liability company, and as
such is treated by IREC as a “disregarded entity” for tax purposes.

15.

Applicability of Operating Agreement.  Except as expressly set forth herein to
the contrary, all other matters related to the acquisition of the Property by
the JV shall continue to be governed by the terms of the Operating Agreement
with respect to the acquisition by the JV of Additional Properties in the same
manner as if IVC had conveyed the Property to the JV by deed.




16.

Continuing Obligations.  After the Closing and at the reasonable request of JV,
IREC and IVC shall execute and deliver to JV all other instruments of conveyance
and transfer and take all other action as the JV may reasonably request which,
in the JV’s discretion, are necessary to transfer to and vest in the JV and to
put the JV in possession of the Company Interests.

17.

Binding Effect.  This Agreement will be binding upon and shall inure to the
benefit of the parties, and their respective distributees, successors and
assigns.

18.

Third Party Benefit.  This Agreement has been made solely for the benefit of the
parties to this Agreement, and their respective successors and permitted
assigns.  Nothing in this Agreement is intended to confer any rights or remedies
under or by reason of this Agreement on any persons other than the parties
herein and their respective successors and permitted assigns.  Nothing in this
Agreement is intended to relieve or discharge the obligation or liability of any
third person to any party to this Agreement.

19.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected thereon as signatories.

20.

Amendment and Waiver.  This Agreement may be amended or modified at any time and
in all respects, and any provision may be waived, by an instrument in writing
executed by JV, IVC and IREC or by any of them in the case of a waiver.

21.

Governing Law.  This Agreement and the exhibits attached hereto are to be
governed by and construed in accordance with the laws of the State of Delaware
notwithstanding any conflict-of-laws doctrines of such state or any other
jurisdiction to the contrary.

22.

Headings.  Headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of the terms of
this Agreement.

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first referenced above.

IVC:




INLAND VENTURE CORPORATION,

 a Delaware corporation




By:




        Mark Zalatoris, Executive Vice



        President




JV:




IRC-IREX Venture, L.L.C.,

 a Delaware corporation

By:  Inland Real Estate Exchange its sole manager




By:




     



Its:






IREC:




INLAND REAL ESTATE CORPORATION, a

Maryland corporation




By:




Mark Zalatoris, Executive Vice President










40064


